Order entered December 18, 2019




                                           In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                    No. 05-19-00477-CR

                      KEITHION DYWANE DERRICK, Appellant

                                              V.

                            THE STATE OF TEXAS, Appellee

                    On Appeal from the 203rd Judicial District Court
                                 Dallas County, Texas
                         Trial Court Cause No. F15-25060-P

                                          ORDER
      Before the Court is appellant’s December 16, 2019 motion to extend time to file his brief.

We GRANT the motion and extend the time to January 13, 2020.


                                                    /s/   LANA MYERS
                                                          JUSTICE